     Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5725 Page 1 of 10



 1      Sharre Lotfollahi (SB 258913)            David A. Perlson (Bar No. 209502)
        Ben Yaghoubian (SB292318)                davidperlson@quinnemanuel.com
 2      KIRKLAND & ELLIS LLP                     Antonio Sistos (Bar No. 238847)
        2049 Century Park East, 37th Floor       antoniosistos@quinnemanuel.com
 3      Los Angeles, CA 90067                    50 California Street, 22nd Floor
        Telephone: (310) 552-4200                San Francisco, California 94111-4788
 4      Facsimile: (310) 552-5900                Telephone: (415) 875-6600
        sharre.lotfollahi@kirkland.com           Facsimile: (415) 875-6700
 5      benjamin.yaghoubian@kirkland.com
                                                 David A. Nelson (Ill. Bar No. 6209623)
 6      Garret A. Leach (IL 6237520)             davenelson@quinnemanuel.com
        Megan M. New (IL 6300422)                191 N. Wacker Drive Suite 2700
 7      Nikhil Krishnan (SB 300616)              Chicago, IL 60606
        Kyle M. Kantarek (IL 6320889)            Telephone: (312) 705-7400
 8      KIRKLAND & ELLIS LLP                     Facsimile: (312) 705-7401
        300 North LaSalle
 9      Chicago, IL 60654
        Telephone: (312) 862-2000                Attorneys for Google LLC
10      Facsimile: (312) 862-2200
        garret.leach@kirkland.com
11      megan.new@kirkland.com
        nikhil.krishnan@kirkland.com
12      kyle.kantarek@kirkland.com
13      Attorneys for Impact Engine, Inc.
14                               UNITED STATES DISTRICT COURT
15                          SOUTHERN DISTRICT OF CALIFORNIA
16

17      IMPACT ENGINE, INC.,                      CASE NO. 3:19-cv-01301-CAB-DEB
18                  Plaintiff,                    JOINT SUBMISSION
                                                  REGARDING PROPOSED
19      v.                                        SCHEDULING ORDER
20      GOOGLE, LLC,                              Judge: Hon. Cathy A. Bencivengo
                                                  Magistrate: Hon. Daniel E. Butcher
21                  Defendant.                    Courtroom: 4C
22

23

24

25

26

27

28


       JOINT SUBMISSION REGARDING PROPOSED SCHEDULING ORDER CASE NO. 3:19-CV-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5726 Page 2 of 10



 1            Pursuant to the Court’s February 5, 2021 Order, (Dkt. 148), the parties jointly submit
 2     their proposals regarding the Scheduling Order in this case.
 3            Impact Engine’s Proposal:
 4            Impact Engine’s proposed schedule is set forth in the attached Exhibit A. Impact
 5     Engine’s proposal largely mirrors the parties’ initial agreement and the Court’s March 3,
 6     2020 Scheduling Order in terms of timing for and between each of the events contained in
 7     the Scheduling Order. The only additions to Impact Engine’s proposed schedule are a date
 8     for Impact Engine to file a Motion for Leave to Amend its Infringement Contentions Per
 9     the Court’s September 10, 2020 Instructions (“Motion for Leave to Amend”), and a date
10     for Google to supplement its discovery responses in view of those amended contentions.1
11            Google instead is again seeking a delay of all discovery while this Court decides
12     Google’s forthcoming second motion under 35 U.S.C. § 101. While Impact Engine does
13     not agree that now is the appropriate time for Google to file that motion, and will oppose
14     that motion, it believes the parties can and should continue with discovery in this case while
15     that motion is briefed and decided. As this Court is aware, Google’s first motion to dismiss
16     under § 101 effectively stayed the case for four months, from September 2019 until January
17     2020. Further, due to the COVID-19 pandemic, there was a three-month delay in fact
18     discovery during claim construction, during which time the Court vacated the Scheduling
19     Order. Doc. No. 135. These delays have hindered the parties’ discovery efforts and it is
20     time for the parties to move forward with this case, which can be done in parallel with
21     Google’s motion. Google seems to recognize as much. Indeed, while Google requests a
22     stay of discovery during briefing on its second § 101 motion, it also suggests another round
23     of claim construction briefing and a third claim construction hearing during the time that
24     its § 101 motion is pending, seemingly acknowledging that this case needs to proceed
25
       1
26         Impact Engine’s Motion for Leave to Amend is being filed concurrently with this joint
           submission. As explained in that motion, Impact Engine does not believe a motion for
27         leave is necessary in light of the Court’s prior instructions to the parties, but is filing its
           Motion as a precaution since Google has indicated it will move to strike Impact
28         Engine’s amendments.

       JOINT SUBMISSION REGARDING PROPOSED SCHEDULING ORDER CASE NO. 3:19-CV-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5727 Page 3 of 10



 1     despite Google’s motion. In other words, Google proposes only to move forward with the
 2     portions of the case it prefers, while continuing to stymie Impact Engine’s efforts to take
 3     the discovery to which it is entitled on its claims.
 4           The merits of Google’s forthcoming motion also weigh against a stay. This Court
 5     has already denied Google’s § 101 motion as to the claimed invention, not simply the
 6     “project builder” limitation.     As Impact Engine clarified in the most recent claim
 7     construction hearing, “the claim[s] as a whole … incorporate[] all these other elements
 8     which is what makes this particular project builder unique.” 2021-01-14 Hr’g Tr. at 56: 3-
 9     13. Through its renewed motion, Google simply seeks to reargue its already-rejected
10     position. Thus, a stay of case deadlines as proposed by Google is inappropriate.
11           Nor does Impact Engine’s Motion for Leave to Amend warrant a stay in this case.
12     Contrary to Google’s argument, and as set forth in Impact Engine’s concurrently-filed
13     Motion for Leave to Amend, Impact Engine’s amended contentions do not broaden the
14     case in any way. In accordance with this Court’s instructions on September 10, 2020,
15     Impact Engine is providing amended claim charts to obviate Google’s unwarranted
16     objections to providing discovery on products that have been accused in Impact Engine’s
17     operative infringement contentions in this case. As the Motion for Leave to Amend
18     explains, the products accused of infringement are and have always been Google
19     Ads/AdWords, Display and Video 360, and YouTube Video Builder in connection with
20     Google Ads. Google twice attempted to unilaterally narrow these products to a smaller
21     subset of ad creation tools and take exemplary accused ad formats used by those tools as
22     limiting. Impact Engine raised this dispute with the Court in September 2020. The
23     amended contentions add no new products to this case. Google’s decision to unilaterally
24     narrow the scope of discovery on its end resulted in a failure to produce required discovery.
25     Requiring that Google remedy this deficiency to provide information on the full scope of
26     accused products does not broaden the case.
27           Finally, Impact Engine plans to limit the number of asserted claims after service of
28     Google’s Final Invalidity Contentions and completion of any additional claim construction

                                                 3
       JOINT SUBMISSION REGARDING PROPOSED SCHEDULING ORDER CASE NO. 3:19-CV-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5728 Page 4 of 10



 1     in this matter. As this Court noted in its February 17, 2021 order, Google will file its Final
 2     Invalidity Contentions in accordance with the Patent Local Rules to remedy the
 3     deficiencies that caused Impact Engine to move to compel amended invalidity contentions
 4     in the first place. Doc. Nos. 106, 149. Impact Engine should not have to further narrow
 5     its claims without Google having first served final invalidity contentions that accordance
 6     with the Patent Local Rules. Further, Google has proposed in its schedule dates for
 7     additional claim construction. If the Court is inclined to order further claim construction
 8     briefing, Impact Engine will narrow its asserted claims after a second claim construction
 9     order issues and the parties have another opportunity to serve their final infringement and
10     invalidity contentions under the Patent Local Rules. See Doc. No. 149.
11           Google’s Proposal:
12           In light of the Court’s claim construction ruling, Google plans to file a motion for
13     judgment on the pleadings under 35 U.S.C. § 101 (“§ 101 Motion”) no later than March 5,
14     2021. In opposing Google’s § 101 motion to dismiss, Impact Engine argued that the
15     “project builder” constituted “particular improvements in the functioning of earlier
16     computer-based systems” as well as an “inventive concept” under Alice steps 1 and 2. Dkt.
17     28 at 12-13, 22-23. The Court relied on Impact Engine’s representations at the 12(b)(6)
18     stage in denying Google’s motion (101 Tr. 31:11-25), but indicated Google’s § 101 motion
19     could be revisited should Impact Engine argue at claim construction that “project builder”
20     is not limited to the various different limitations that are in the specification. Id.
21           At claim construction, Impact Engine did just that. It urged the Court to construe
22     “project builder” broadly as “a known program construct that would be familiar to one of
23     skill in the art,” and opposed Google’s construction of the “project builder” as a means-
24     plus-function term limited to the disclosures in the specification. See, e.g., Dkt. 108 at 14.
25     While the Court did not adopt Impact Engine’s construction, it did find that a “project
26     builder” “would be tools familiar to one of skill” and was not limited to the disclosures in
27     the specification. Dkt. 148 at 9. Accordingly, Google plans to bring another § 101 motion
28

                                                 4
       JOINT SUBMISSION REGARDING PROPOSED SCHEDULING ORDER CASE NO. 3:19-CV-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5729 Page 5 of 10



 1     and will do so no later than March 5 2.
 2            Pursuant to this Court’s Standing Order, the hearing on the § 101 Motion would be
 3     noticed for no later than April 9. Because the Court’s ruling on this motion could dispose
 4     of or significantly narrow the scope of the case, it would be most efficient for the Court to
 5     address Google’s § 101 Motion first before setting a schedule. Google proposes that the
 6     parties submit a joint case schedule as to whatever claims remain within two weeks of the
 7     Court’s order on the § 101 Motion, and then proceed with discovery if needed at that time.
 8            Impact Engine’s arguments that Google’s proposal will cause undue delay are
 9     unfounded. The issues underlying the § 101 Motion have already been well briefed and
10     argued which will help with resolution. The potential efficiencies should Google’s motion
11     succeed far outweigh any concerns about a delay in discovery that will recommence (if
12     necessary). And while Impact Engine complains about potential delay, its conduct during
13     this case belies any such concern. In particular, even before the Court scheduled a second
14     Markman hearing, Impact Engine sought a two-month extension of fact discovery. (Dkt.
15     133.) Thus, Impact Engine was seeking to extend the schedule even before the Court
16     vacated the prior schedule. (Dkt. 133, 135.)
17            Moreover, Impact Engine now intends to file a Motion for Leave to Amend its
18     Infringement Contentions seeking to significantly broaden the scope of the case.
19     Resolution of Impact Engine’s motion will potentially affect the scope of the case and
20     discovery, just like Google’s § 101 Motion. While Google will oppose Impact Engine’s
21     motion and is confident the Court will agree with Google, if Impact Engine’s motion is
22     granted, contrary to Impact Engine’s contention, it could dramatically expand the scope of
23     the case as discussed further below. Accordingly, it is sensible and efficient for the Court
24     to consider Google’s Motion for Leave to Amend its Infringement Contentions in tandem
25     with Google’s § 101 Motion. The parties can then submit a case schedule, if necessary,
26     after these motions are resolved.
27
       2
           Impact Engine’s supposed “clarification” at the most recent claim construction hearing
28         did not resolve its inconsistent positions as Google will explain in its § 101 Motion.
                                                 5
       JOINT SUBMISSION REGARDING PROPOSED SCHEDULING ORDER CASE NO. 3:19-CV-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5730 Page 6 of 10



 1           In the alternative, to the extent that the Court determines that discovery and other
 2     case deadlines should continue in parallel with briefing on Google’s § 101 Motion and
 3     Impact Engine’s Motion for Leave to Amend its Infringement Contentions, Google
 4     proposes the schedule set forth in Exhibit B. There are three key deficiencies in Impact
 5     Engine’s schedule: (1) it does not have any provision for claim narrowing; (2) it assumes
 6     Impact Engine will be permitted to expand the scope of the case; and (3) it does not account
 7     for further claim construction
 8           First, in the Court’s ruling on Impact Engine’s Motion to Compel regarding
 9     Google’s Invalidity Contentions, the Court directed that the asserted claims need to be
10     focused and narrowed. Dkt. 149. Impact Engine still asserts 42 claims in 8 patents, and
11     64 claims are actually at issue due to Impact Engine’s assertion of dependent claims
12     without the independent claims from which they depend. This is not a manageable number
13     of claims. Google proposes that Impact Engine reduce its asserted claims to no more than
14     16 total claims, and no more than 3 claims per patent. This narrowing should be done
15     regardless given the Court’s Claim Construction Order. Indeed, following the Court’s
16     Claim Construction Order, Google sent Impact Engine a letter indicating that Impact
17     Engine should drop some of its asserted claims based on the Court’s constructions of the
18     “compiler” and “broadcast” terms which were dispositive on Impact Engine’s infringement
19     theories. Thus, there should be no issue in Impact Engine being able to do this by Google’s
20     proposed date of March 1.
21           Impact Engine argues that it should not need to limit the number of asserted claims
22     until after Google serves its Invalidity Contentions and, if there is further claim
23     construction, not until after that too. Impact Engine is the plaintiff. It should narrow the
24     scope of the case now based on what has already occurred in the case over the last year,
25     including claim construction and discovery. It should not wait until after the Court does
26     another round of claim construction only to then drop claims containing the terms at issue
27     in the second round. That is not efficient and would waste Court and party resources.
28     Impact Engine’s argument that it needs to see Google’s final invalidity contentions before

                                                 6
       JOINT SUBMISSION REGARDING PROPOSED SCHEDULING ORDER CASE NO. 3:19-CV-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5731 Page 7 of 10



 1     narrowing is also without merit. The Court did not order Google to “remedy” any
 2     purported deficiencies in its Invalidity Contentions. The Court denied the motion as moot
 3     noting that Google may serve amended Invalidity Contentions following claim
 4     construction pursuant to the local rules. (Dkt. 149.) To the extent needed for claim
 5     narrowing at all, Impact Engine can refer to Google’s existing invalidity contentions for
 6     that purpose.
 7           Second, Impact Engine’s proposed schedule does not allow sufficient time for
 8     briefing and decision on Impact Engine’s planned Motion for Leave to Amend
 9     Infringement Contentions and discovery thereafter if the motion is granted (which it should
10     not be). Impact Engine’s current infringement contentions are directed to five accused
11     functionalities (Display Ad Builder/Ad Gallery, Responsive Display Ads, Lightbox Ads,
12     Ad Canvas, and YouTube Video Builder). Google understands that Impact Engine’s
13     Motion for Leave to Amend Infringement Contentions will seek to add a more expansive
14     list of products, such as Google Ads and YouTube generally. If Impact Engine filed its
15     motion on February 22, it would not be noticed for hearing until March 29. Yet, Impact
16     Engine proposes a May 7 deadline for Google to supplement its “discovery responses and
17     document production to address amended infringement contentions.” Google, however,
18     must investigate any newly accused products and functionalities, identify and interview
19     relevant witnesses, identify responsive documents and prepare them for production, and
20     supplement written discovery. Although it is unclear how much the case would be
21     expanded, Google expects it would need at least two to three months of time from the
22     Court’s ruling to investigate and collect discovery on a whole new category of accused
23     products or functionalities. This is another reason why it makes sense to set a case schedule
24     after briefing and resolution of the parties’ upcoming motions. But if the Court prefers to
25     set a schedule now and if Impact Engine’s Motion for Leave to Amend its Infringement
26     Contentions is ultimately successful, Google requests the schedule be adjusted at that time
27     with timelines consistent with the timeframes set forth in Exhibit B, but extending the
28     schedule to allow for a three month period after the Court’s ruling to allow for

                                                 7
       JOINT SUBMISSION REGARDING PROPOSED SCHEDULING ORDER CASE NO. 3:19-CV-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5732 Page 8 of 10



 1     supplementation of discovery by Google.
 2           Third, Impact Engine’s proposed schedule does not provide a schedule for the
 3     construction of additional terms.     The Court stated in its February 5, 2021 Claim
 4     Construction Order (Dkt. 148) that the parties may consider other constructions necessary
 5     in light of the Court’s ruling. Additional terms remain for construction (see Dkt. 87-4), so
 6     the schedule should provide for briefing and a hearing on those additional terms. Google’s
 7     alternative proposed schedule accounts for this additional claim construction.
 8           Otherwise, Impact Engine’s proposed schedule and Google’s alternative proposed
 9     schedule have the same deadlines for the fact discovery and later deadlines.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 8
       JOINT SUBMISSION REGARDING PROPOSED SCHEDULING ORDER CASE NO. 3:19-CV-01301-CAB-DEB
     Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5733 Page 9 of 10



 1     DATED: February 22, 2021                Respectfully submitted,
 2                                             KIRKLAND & ELLIS LLP
 3                                             By: /s/ Garret Leach
                                                   Garret Leach (IL 6237520)
 4
                                               Attorneys for Plaintiff
 5                                             IMPACT ENGINE, INC.
 6                                             QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP
 7
                                               By: /s/ David A. Perlson
 8                                                 David A. Perlson
 9                                             Attorneys for Defendant
                                               GOOGLE, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 9
       JOINT SUBMISSION REGARDING PROPOSED SCHEDULING ORDER CASE NO. 3:19-CV-01301-CAB-DEB
Case 3:19-cv-01301-CAB-DEB Document 151 Filed 02/22/21 PageID.5734 Page 10 of 10



  1
                                CERTIFICATE OF SERVICE
  2
            The undersigned hereby certifies that a true copy of the foregoing document has
  3
      been served on February 22, 2021 to all counsel of record who are deemed to have
  4
      consented to electronic service via the Court’s CM/ECF system per Civil Local Rule
  5
      5.4. Any other counsel of record will be served by electronic mail, facsimile, and/or
  6
      overnight delivery.
  7

  8   DATED: February 22, 2021                KIRKLAND & ELLIS LLP
  9

 10                                           By: /s/ Garret Leach
                                                  Garret Leach (IL 6237520)
 11
                                               Attorneys for Plaintiff
 12                                            IMPACT ENGINE, INC.,
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


      CERTIFICATE OF SERVICE                            CASE NO. 3:19-CV-01301-CAB-DEB
